DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  In line 4, Applicant recites “the frame”.  There is insufficient antecedent basis in the claim for this recitation.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terasaki (US 2017/0075201).
Regarding claim 1, Terasaki discloses a cooling device comprising: a casing 501 including an air intake port 503 and an air exhaust port 508; 5a single heat releaser including a plurality of fins 123 arranged in a gas flow path from the air intake port to the air exhaust port; a first heat diffuser (at least 133a,125R) arranged in the casing, connected to a first heat generation body 30a generating heat 10at time of driving and the single heat releaser in a heat- transferable manner, and arranged at a position forming a part of the gas flow path passing through a space between the plurality of fins; and a second heat diffuser (at least 133b,125L) arranged in the casing, 15connected to a second heat generation body 30b generating heat at time of driving and the single heat releaser in a heat- transferable manner, and arranged at a position forming a part of the gas flow path passing through the space between the plurality of fins (see at least Figures 1-13 and paragraphs [0064]-[0168]).  
Regarding claim 2, the device in Terasaki further comprises a frame (see Figure 10 and top frame piece above fins 123 that connects to base 122 and receives heat pipes 125; additionally rectangular front piece 135 serves to partially cover and house fins 123) configured to house the plurality of fins in the single heat releaser and regulate arrangement of the plurality of fins 123, wherein the first heat diffuser and the second heat diffuser are connected to the frame (see at least Figure 10).  
Regarding claim 3, the first heat diffuser (133a,125R) in Terasaki and the second heat diffuser (133b,125L) in Terasaki are arranged to be away from each other on the frame (see at least Figure 10).  

Regarding claim 5, the first heat diffuser (133a,125R) in Terasaki includes a first heat spreader 133a having a flat plate shape and arranged on a side surface of the frame perpendicular to a mounting surface on which the casing is mounted and the second heat diffuser (133b,125L) includes a second heat spreader 133b having a flat plate shape and arranged on the side surface of the frame perpendicular to the mounting surface on which the casing is mounted, which is the same as the side surface on which the first heat spreader is arranged (see at least Figures 1 and 9-11).  
Regarding claim 6, the first heat diffuser (133a,125R) in Terasaki further includes a first plurality of heat pipes 125R each having one end thereof connected to the first heat spreader in a heat transferable manner and each having another end thereof connected to the plurality of fins in a heat transferable manner, the second heat diffuser (133b,125L) further includes a second plurality of heat pipes 125L each having one end thereof connected to the second heat spreader in a heat transferable manner and each having another end thereof connected to the plurality of fins in a heat transferable manner, and at least one of the first plurality of heat pipes and at least one of the second plurality of heat pipes are arranged on a side of the air intake port 503 (see at least Figures 1 and 9-11).  
Regarding claim 7, the first heat diffuser (133a,125R) in Terasaki includes a first heat spreader 133a having a flat plate shape and arranged on a side surface of the frame perpendicular to a mounting surface on which the casing is mounted and the 
Regarding claim 8, the first heat diffuser (133a,125R) in Terasaki further includes a first plurality of heat pipes 125R each having one end thereof connected to the first heat spreader in a heat transferable manner and each having another end thereof connected to the plurality of fins in a heat transferable manner, the second heat diffuser (133b,125L) further includes a second plurality of heat pipes 125L each having one end thereof connected to the second heat spreader in a heat transferable manner and each having another end thereof connected to the plurality of fins in a heat transferable manner, and at least one of the first plurality of heat pipes and at least one of the second plurality of heat pipes are arranged on a side of the air intake port 503 (see at least Figures 1 and 9-11).  

Allowable Subject Matter
Claims 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P GRAMLING/           Primary Examiner, Art Unit 2875